Upon consideration of the motion of the appellant Henry Allen Hill, for an order staying the mandate in the above styled and numbered cause pending an application to the Supreme Court of the United States for a writ of certiorari herein, it is here now ordered that said motion be, and the same is here now, granted, and it is hereby ordered that the mandate in this cause, be, and the same is hereby, stayed until the Supreme Court of the United States shall pass upon said application for a writ of certiorari herein to be made to said Supreme Court on behalf of the appellant herein, Henry Allen Hill, provided, however, that said application is filed in said Supreme Court within ninety days from and after this date.
This, the 3d day of June, A.D. 1943.
                       ORDER OF ABATEMENT.